DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.
 Claim Rejections - 35 USC § 112
In view of the amendments made to Claims 2-4, the previous rejection made under 35 USC 112 is withdrawn. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: health anomaly and postoperative bleeding.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/16/21, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schardey (PG Pub. 2013/0137941). Furthermore, Claim 16 remains withdrawn for the time being. There is still a gap between how the neck sensor is linked to the pressure values.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schock et al. (PG Pub. 2002/0072647) in view of Schardey (PG Pub. 2013/0137941).
Regarding Claim 1, Schock discloses a system for pressure monitoring in a patient, the system comprising;
a detector unit (see IABP console; par. 10 and 27) comprising processing circuitry configured to continuously detect detecting a pressure in an organ compartment of the patient (see mean blood pressure in aorta; par. 27 and 29), the detector unit comprising a first sensor (see pressure sensor 40);
the pressure being continuously detected by the first sensor, the first sensor being a pressure sensor that senses pressure in a fluid column connected to a balloon (see balloon 30) inserted into the organ compartment (see aorta) of the person (see par. 34 and Fig. 1-2), and
a display device (see monitor 14; par. 28). Schock does not disclose an analysis logic that evaluates and displays, via the processing circuitry, a probability of a presence of a health anomaly. Schardey discloses a similar pressure measurement system (see par. 43) with an analysis logic adapted to evaluate (see par. 44), via 
Regarding Claims 2-3, Schardey discloses a second sensor for recording breathing rate, blood pressure, RR, HR, and or oxygen content (see par. 57).
Regarding Claim 4, Schardey discloses the analysis logic is further configured to consider, via the processing circuitry, anatomic, surgery specific, and patient specific variables associated with the patient (see par. 13-14).
Regarding Claim 6, Schardey further discloses wherein the analysis logic generates, via the processing circuitry and as the output of the analysis logic, an instruction for treating the patient based on detected parameters and parameter states (see par. 10). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide instructions for treatment so the arriving physician can immediately begin the correct treatment (see par. 10).
Regarding Claims 7-8, Schardey discloses a neural network or fuzzy logic (see par. 12 and 15). 
Regarding Claim 9, Schardey further discloses the neural network can be trained using the individual medical data concerning the type of surgical intervention and concerning the overall health state of the person to be monitored (see par. 60).
Regarding Claim 10, Schardey further discloses a fuzzy logic module of the analysis logic is individually calibrated corresponding to the health state of the person to be monitored (see par. 17). 
Regarding Claim 11, Schardey discloses the analysis logic is adaptive (see par. 13, 17, 18). 
Regarding Claim 12, Schardey further discloses wherein the processing circuitry of the display device is further configured to display various stages of health hazards on the display of the display device (see par. 19). It would have been obvious to display various stages of health hazards in order to provide the appropriate attention (see par. 19).
Regarding Claim 13, Schardey discloses further comprising a transmitter having processing circuitry configured to forward, as the output of the analysis logic and to a central unit, at least one selected result of evaluation and/or an instruction for treating the person (see par. 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to output the result or instruction to a central unit so corresponding specialists can analyze the information and take appropriate action (see par. 20).
Regarding Claim 14, Schardey discloses further comprising a position detector configured to continuously determine a spatial and geographic position of the person forward the continuously determined spatial and geographic position of the person to the central unit via the processing circuitry of the transmitter (see par. 21-22). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a position detector so help can be sent to the patient quickly (see par. 22).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schock et al. (PG Pub. 2002/0072647) in view of Schardey (PG Pub. 2013/0137941) as applied to Claim 1 above, and further in view of Freeman et al. (PG Pub. 2012/0041279), previously cited.
Regarding Claim 15, Schardey discloses a neural network (see par. 12), but does not elaborate. Freeman discloses a multi-part structure comprising a signal node (see multiplexer 24) in which the different signal lines of the individual sensors converge, and a basic unit which can be connected to the signal node via a central signal line and in which the output signals of the signal node are processed, evaluated and displayed (see Fig. 6 and 8; par. 134). It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the components in this manner because Freeman teaches it allows the device to digitally switch the inputs and outputs and effectively switch the electrode configuration in order to gather data in several directions nearly simultaneously (see par. 134).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cox (PG Pub. 2011/0319724) discloses a real-time probabilistic network to assess hemorrhaging (see par. 54).
Tremper et al. (PG Pub. 2011/0087117) discloses real-time risk assessment using patient specific data (see par. 6) and visually displaying the assessment (see par. 26).

Selker et al. (US Patent 5,724,983) discloses the periodic computation of a probability of a medical outcome, which the Examiner considers reads on ‘an entire time course of detection’, but does not disclose a continuous establishing and display of probability (see col. 8, lines 16-28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /Amanda K Hulbert/Primary Examiner, Art Unit 3792